ON MOTION TO AMEND JUDGMENT.
Appellant makes this motion to set aside the judgment heretofore rendered, remanding the case, and asks that the judgment be so amended as to now finally discharge him from further prosecution. The ground upon which the motion is based is stated in appellant's brief as follows:
"The state on a new trial would be compelled to introduce Martz as a witness to prove the statement made to him by appellant, and he would be compelled to detail the whole statement, which, when done, would exculpate appellant by showing he shot in self-defense, for, upon that statement alone, it would not be necessary for the defendant in person to testify before the jury at all. Per contra, if Martz was not called to testify, there would be no testimony to show that appellant ever shot the deceased."
The motion is without merit. On another trial, a different case may be made against appellant by the evidence *Page 259 
The evidence adduced on another trial may be sufficient to show appellant's guilt without the testimony of the witness Martz; and, furthermore, if the state should introduce again the witness Martz, the jury would not be compelled to believe the whole statement appellant made to the witness Martz. They might be justified from all the evidence in believing that part favorable to the guilt of appellant, and rejecting that part favorable to his innocence.
Overruled.